Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The use of the term ANDOSEPT®, CARBOPOL®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
The amendment to paragraphs [0018] and [0037] are noted.  However, trademarks are noted in other paragraphs.  See for example, paragraphs [0024]-[0026], [0028], [0039],  [0048], [0051]-[0055], etc.
Double Patenting
The rejection of claims 21-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,786,449 is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a mucoadhesive composition comprising triamcinolone, phenol, peppermint flavor and a mucoadhesive polymer. The reference claims differ from the instant claims by reciting a mucoadhesive composition comprising: about 0.044%, by weight, triamcinolone; about 1.5%, by weight, phenol; about 1%, by weight, peppermint flavor; and
a mucoadhesive polymer, wherein the mucoadhesive polymer is selected from the group selected from the group consisting of about 1.0%, by weight, carbopol 974 P NF; about 1.0%, by weight carbopol ETD 2020 NF; about 0.25%, by weight, carbopol 971P; and about 1.0%, by weight, carbopol 934P.
However, the scope of the reference claim composition is encompassed by the 
instant claims. Therefore, the instant claims are rendered anticipated by the claims
of the cited reference.

Response to Arguments
Applicant’s statement that a terminal disclaimer was filed is noted.  However, no terminal disclaimed was found in the present application.

Claim Rejections - 35 USC § 112
The rejection of claims 25-28 under 35 USC 112, first paragraph, scope of 
enablement is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628